DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.

Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive.
The Applicant argues at the first full paragraph of page 8 in Remark that even though Khello discloses transmission of a Master Session Key to a non-SIM device 101b.  However, Khello is completely silent on how the MSK is derived.  Therefore, Khello is completely silent on deriving the MSK without using a ciphering key and an integrity key, but using an identity provided by the non-SIM device 101b.  The Examiner respectfully disagrees.
The phrase “deriving the Master Session Key without using a ciphering key and an integrity key, but using an identity provided by the user equipment” is broadly and reasonably interpreted as the Master Session Key is generated by using an identity provided by the user equipment.  A ciphering key and an integrity key are not used to generate the Master Session Key.
As discussed in previous Office Action, Khello teaches or suggests that the non-SIM device 101b transmits a “EAP-Response/Identity (User ID) 502” to AAA server 113 as shown in Fig. 5 (Note: this step corresponds to step 301 in Fig. 3, and as described in paragraph 0151).  That is, this EAP-Response identifies the non-SIM device 101b.  In addition, Khello further discloses in paragraph 0169 that the AAA server 113 obtains the associated IMSI from the peer or user identity during an EAP-TLS procedure and uses the user profile for authorization for the non-SIM device 101b.  More importantly, Khello discloses in paragraph 0171 that the AAA server 113 transmits an EP-success message to the non-SIM device 101b comprises a Master Session Key (MSK), IMSI, MSISDN, user profile, etc. (see step 511 of Figure 5).  
The Applicant argues that Khello is silent as to how the MSK is derived.  However, Khello expressly discloses the MSK in the EAP-success message 511 sent from the AAA server 113 is based on the user profile or user identity sent from the non-SIM device 101b.  No other information is used to generate a EAP-success message including the MSK.  More importantly, since Khello does not use a ciphering key and an integrity key in order to generate the MSK.  This teaching of Khello reads on “without use of a ciphering key and an integrity key” of claim language.
Based on the above discussion, it should be clear to the Applicant that Khello teaches or suggests the argued features.  Thus, previous rejections are maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 6, 8, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faccin et al. (hereinafter “Faccin”, US 2016/0295386) in view of Kim et al. (hereinafter “Kim”, US 2016/0212667), and further in view of Khello et al. (hereinafter “Khello”, US 2016/0261596).
Regarding claims 1, and 6, Faccin discloses an apparatus, and a method comprising: 
perform a specific extensible authentication protocol-based procedure without mutual authentication between said apparatus and an evolved packet core network (i.e., terminal 110-a provides an emergency call indication associated with the network service to the network device 301, and transmitting as part of an EAP authentication between the terminal and the network device 301, and allowing the network device 301 to proceed to provide the requested connectivity without authenticating the terminal as described in paragraph 0077, and 0081), upon establishment of a connection between said apparatus and a trusted wireless local area network access network for access by said apparatus to services over said trusted wireless local area network access network to said evolved packet core network (i.e., in the case of trusted access connection between terminal 110-a and Trusted IP access 210 as shown in Fig. 2, and as described in paragraph 0077, and 0138).
Faccin, however, does not expressly disclose the remaining features of this claim.
	In a similar endeavor, Kim discloses a method and device for selecting access network in wireless communication system.  Kim also discloses: 
within said procedure, negotiate with said evolved packet core network a connection mode for said access over said trusted wireless local area network access network (i.e., negotiation as described in paragraphs 0117-0118, and 0123); 
wherein said connection mode comprises one of a single-connection mode and a multiple-connection mode (i.e., single connection mode or multiple connection mode as described in paragraphs 0019, and 0123); and
wherein said trusted local area network access network is interfaced to said evolved packet core network via a S2a interface to a packet data network gateway (i.e., Trusted Non-3GPP IP access is interfaced to ePDG via S2a to PDN gateway as shown in Fig. 8). 
In addition, Kim also discloses an apparatus (i.e., user equipment 100 as shown in Fig. 12) comprises:
at least one processor (i.e., processor 120 as shown in Fig. 12); and
at least one memory (i.e., memory 130 as shown in Fig. 12) including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform the steps as recited in claims 1 & 6 (i.e., firmware and software as described in paragraph 0317-0319).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to efficiently select an access network.  
The combination of Faccin, and Kim, however, does not expressly disclose within said procedure, derive a master session key for said access, without use of a ciphering key and integrity key, but using an identity provided by the apparatus.
In a similar endeavor, Khello discloses Wi-Fi integration for non-SIM devices.  Khello also discloses within said procedure, derive a master session key for said access, without use of a ciphering key and integrity key, but using an identity provided by the apparatus (i.e., the AAA server 113 transmits an EAP-success message 511 to the non-SIM device 101b including a Master Session Key (MSK), IMSI, MSISDN, user profile, etc. as described in paragraph 0171.  This MSK is a result of the authentication/authorization process and the use of the user identity transmitted from the non-SIM device 101b in step 502 & 504.  Also, see Fig. 3, and its descriptions).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to support Wi-Fi capable devices without SIM cards.

Regarding claims 3, and 8, Faccin, Kim, and Khello disclose all limitations recited within claims as described above.  Faccin also discloses wherein, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: within said procedure, receive from said network an indication that said access is for limited service with no authentication (i.e., the caller is granted for emergency call and the emergency call can be made without authentication credentials as described in paragraph 0081).

Regarding claim 11, Faccin discloses an apparatus comprising: 
perform a specific extensible authentication protocol-based procedure without mutual authentication between said apparatus and a user equipment (i.e., terminal 110-a provides an emergency call indication associated with the network service to the network device 301, and transmitting as part of an EAP authentication between the terminal and the network device 301, and allowing the network device 301 to proceed to provide the requested connectivity without authenticating the terminal as described in paragraph 0077, and 0081), upon establishment of a connection between said user equipment and a trusted wireless local area network access network for access by said user equipment to services over said trusted wireless local area network access network to said evolved packet core network (i.e., in the case of trusted access connection between terminal 110-a and Trusted IP access 210 as shown in Fig. 2, and as described in paragraph 0077, and 0138).
Faccin, however, does not expressly disclose the remaining features of this claim.
	In a similar endeavor, Kim discloses a method and device for selecting access network in wireless communication system.  Kim also discloses: 
within said procedure, negotiate with said user equipment a connection mode for said access over said trusted wireless local area network access network (i.e., negotiation as described in paragraphs 0117-0118, and 0123); 
wherein said connection mode comprises one of a single-connection mode and a multiple-connection mode (i.e., single connection mode or multiple connection mode as described in paragraphs 0019, and 0123); and
wherein said trusted local area network access network is interfaced to said evolved packet core network via a S2a interface to a packet data network gateway (i.e., Trusted Non-3GPP IP access is interfaced to ePDG via S2a to PDN gateway as shown in Fig. 8). 
In addition, Kim also discloses an apparatus (i.e., network device 200 as shown in Fig. 12) comprises:
at least one processor (i.e., processor 220 as shown in Fig. 12); and
at least one memory (i.e., memory 230 as shown in Fig. 12) including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform the steps as recited in claim 11 (i.e., firmware and software as described in paragraph 0317-0319).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to efficiently select an access network.  
The combination of Faccin, and Kim, however, does not expressly disclose within said procedure, derive a master session key for said access, without use of a ciphering key and integrity key, but using an identity provided by the user equipment.
In a similar endeavor, Khello discloses Wi-Fi integration for non-SIM devices.  Khello also discloses within said procedure, derive a master session key for said access, without use of a ciphering key and integrity key, but using an identity provided by the user equipment (i.e., the AAA server 113 transmits an EAP-0success message to the non-SIM device 101b includes a Master Session Key (MSK), IMSI, MSISDN, user profile, etc. as described in paragraph 0171.  This MSK is a result of the authentication/authorization process and the use of the user identity transmitted from the non-SIM device 101b in step 502 & 504.  Also, see Fig. 3, and its descriptions).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to support Wi-Fi capable devices without SIM cards.

Regarding claim 13, Faccin, Kim, and Khello disclose all limitations recited within claims as described above.  Faccin also wherein, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: within said procedure, send towards said user equipment an indication that said access is for limited service with no authentication (i.e., the caller is granted for emergency call and the emergency call can be made without authentication credentials as described in paragraphs 0081).
9.	Claim 2, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Kim in view of Khello and further in view of Guo et al. (hereinafter “Guo”, US 2010/0255808).
Regarding claims 2, and 7, Faccin, Kim, and Khello disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Guo discloses a method and apparatus for implementing calls.  Guo also discloses wherein, when executed by the processor, said instructions cause the apparatus to receive an indication that said access is for limited service with no authentication, in case an international mobile subscriber identity-based user identity cannot get authenticated by said evolved packet core network (i.e., no authentication is required when the UE lacks a USIM card including IMSI as described in paragraphs 0085 and 0094).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the user to get connected to a network in case of emergency.

Regarding claim 12, Faccin, Kim, and Khello disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Guo discloses a method and apparatus for implementing calls.  Guo also discloses wherein, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to: send an indication that said access is for limited service with no authentication, in case an international mobile subscriber identity-based user identity cannot get authenticated by said apparatus (i.e., no authentication is required when the UE lacks a USIM card including IMSI as described in paragraphs 0085 and 0094).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the user to get connected to a network in case of emergency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644